                        Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 1 of 12 Page ID #:1




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JUDD A. GILEFSKY, SB# 198694
                    2   E-Mail: Judd.Gilefsky@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    3 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    4 Facsimile: 213.250.7900

                    5 Attorneys for Defendant FORD MOTOR
                        COMPANY
                    6

                    7
                                                        UNITED STATES DISTRICT COURT
                    8
                                    CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                    9

                   10
                        THOMAS BAE,                                      CASE NO.
                   11
                                           Plaintiff,
                   12
                                  vs.                                    DEFENDANT FORD MOTOR
                   13                                                    COMPANY’S NOTICE OF
                        FORD MOTOR COMPANY, A                            REMOVAL TO THE UNITED
                   14 Delaware Corporation; and DOES 1                   STATES DISTRICT COURT FOR
                        through 20, inclusive,                           THE CENTRAL DISTRICT OF
                   15                                                    CALIFORNIA UNDER 28 U.S.C.
                                           Defendants.                   SECTIONS 1332, 1441 AND 1446
                   16                                                    (DIVERSITY JURISDICTION);
                                                                         DECLARATION OF JUDD A.
                   17                                                    GILEFSKY, EXHIBITS A–C
                   18

                   19

                   20
                                 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                   21
                        THE CENTRAL DISTRICT OF CALIFORNIA:
                   22
                                 PLEASE TAKE NOTICE that Defendant Ford Motor Company (“Ford”), by
                   23
                        its counsel LEWIS BRISBOIS BISGAARD & SMITH, LLP, hereby removes to this
                   24
                        court, pursuant to 28 U.S.C. sections 1332, 1441, and 1446, based on diversity of
                   25
                        citizenship, the claims pending as Case No. 30-2021-01184431-CU-BC-CJC of the
                   26
                        Superior Court of California, County of Orange.
                   27
                        ///
                   28
LEWIS
BRISBOIS                4839-2357-1426.1                             1
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                        Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 2 of 12 Page ID #:2




                    1          In support of this removal, Ford states as follows:
                    2                                 THE REMOVED CASE
                    3          1.    The removed case is a civil action commenced in the Superior Court of
                    4 California, County of Orange by Plaintiff THOMAS BAE against Ford, entitled

                    5 Thomas Bae v. Ford Motor Company, et al. Case No. 30-2021-01184431-CU-BC-

                    6 CJC (the “State Action”). Ford Motor Company is the named Defendant.

                    7          2.    Plaintiff filed the State Action on February 16, 2021, asserting breach of
                    8 express and implied warranty claims against Ford.

                    9                           PROCEDURAL REQUIREMENTS
                   10          3.    Ford has thirty (30) days from the date of service or receipt of a copy of
                   11 the Complaint to remove a case. 28 U.S.C. § 1446(b). Ford was served with a copy

                   12 of the Complaint on February 24, 2021. This Notice of Removal is therefore timely

                   13 filed.

                   14          4.    Pursuant to 28 U.S.C. section 1446(a), copies of all process, pleadings,
                   15 and orders for the State Action in Ford’s possession are contained in Exhibit A to the

                   16 Declaration of Judd A. Gilefsky (“Gilefsky Decl.”) filed herewith.

                   17          5.    Pursuant to 28 U.S.C. section 1446(a), venue is proper in the Central
                   18 District of California because this district embraces the place in which the removed

                   19 action has been pending.

                   20          6.    Pursuant to 28 U.S.C. section 1446(d), a true and correct copy of this
                   21 Notice of Removal will be filed with the Superior Court of California, County of

                   22 Orange promptly after filing of same in this Court.

                   23          7.    Pursuant to 28 U.S.C. section 1446(d), written notice of filing of this
                   24 Notice of Removal will be given to all adverse parties promptly after the filing of

                   25 same in this Court.

                   26          8.    Consistent with Congress’s intent that parties may amend allegations of
                   27 jurisdiction if they are questioned, see 28 U.S.C. § 1653, this Court should not sua

                   28 sponte remand this action, see Shockley v. Jones, 823 F.2d 1068, 1072–73 (7th Cir.
LEWIS
BRISBOIS              4839-2357-1426.1                         2
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                        Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 3 of 12 Page ID #:3




                    1 1987) (“This court has noted that sua sponte dismissals without prior notice or

                    2 opportunity to be heard are ‘hazardous’ . . . . A dismissal under Rule 12(b)(1) without

                    3 notice or a hearing is similarly suspect.”). Thus, if any question arises as to the

                    4 propriety of this removal, Ford requests the opportunity to amend this notice of

                    5 removal following any necessary discovery, briefing, and oral argument.

                    6          9.    Nothing in this Notice of Removal shall be interpreted as a waiver or
                    7 relinquishment of Ford’s right to assert defenses including, without limitation, the

                    8 defenses of (i) lack of jurisdiction over person, (ii) improper venue and/or forum non

                    9 conveniens, (iii) insufficiency of process, (iv) insufficiency of service of process,

                   10 (v) improper joinder of claims and/or parties, (vi) failure to state a claim, (vii) failure

                   11 to join indispensable party(ies), (viii) the right to arbitrate this controversy, or (ix) any

                   12 other procedural or substantive defense available under state or federal law.

                   13                        DIVERSITY OF CITIZENSHIP EXISTS
                   14          10.   The basic requirement in diversity cases is that all plaintiffs be of
                   15 different citizenship than all defendants.        Any instance of common citizenship
                   16 prevents federal diversity jurisdiction. For diversity purposes, a natural person is a

                   17 “citizen” of the state which he or she is domiciled. Kantor v. Wellesley Galleries,

                   18 Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). A natural person’s domicile is the place

                   19 he or she resides with the intention to remain or to which he or she intends to return.

                   20 Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). A corporation, on

                   21 the other hand, is deemed to be a citizen of any State by which it has been incorporated

                   22 and of the State where it has its principal place of business. 28 U.S.C. § 1332(c)(1).

                   23          11.   A case is removable on diversity grounds if diversity of citizenship can
                   24 be ascertained from the face of Plaintiff’s Complaint or this fact is disclosed in

                   25 pleadings, motions or papers “from which it may first be ascertained that the case is

                   26 one which is or has become removable . . . .” 28 U.S.C. § 1446(b)(3).
                   27          12.   Upon information and belief, at the time this action was commenced,
                   28 Plaintiff Thomas Bae was a resident of California.
LEWIS
BRISBOIS              4839-2357-1426.1                         3
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                        Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 4 of 12 Page ID #:4




                    1          13.   Ford is, and was at the time Plaintiff commenced this action, a
                    2 corporation organized under the laws of the State of Delaware with its principal place

                    3 of business in Michigan. This Court can take judicial notice of these facts. See

                    4 Excerpt from Ford’s 2019 Form 10-K filing, Exhibit B to Gilefsky Decl.; see also

                    5 Fed. R. Evid. 201(b)(2) (courts may judicially notice facts that “can be accurately and

                    6 readily determined from sources whose accuracy cannot reasonably be questioned.”).

                    7          14.   As of March 26, 2021, complete diversity existed as to the parties, and
                    8 continues to exist as of the date of this filing. “Doe” defendants may be ignored for

                    9 removal purposes. See Salveson v. Western State Bank Card Ass’n, 731 F.2d 1423

                   10 (9th Cir. 1984).

                   11          15.   For the reasons stated above, there is diversity of citizenship between
                   12 Plaintiff, a California citizen, and Defendant Ford, a citizen of Michigan and

                   13 Delaware.

                   14           THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
                   15          16.   The removing party’s initial burden is to “file a notice of removal that
                   16 includes ‘a plausible allegation that the amount in controversy exceeds the

                   17 jurisdictional threshold.’” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th

                   18 Cir. 2015) (quoting Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.

                   19 547, 554 (2014)). “By design, § 1446(a) tracks the general pleading requirement

                   20 stated in Rule 8(a)” which requires only that the grounds for removal be stated in a

                   21 “short and plain statement.” Dart, 135 S. Ct. at 553.

                   22          17.   Generally, a federal district court will first “consider whether it is
                   23 ‘facially apparent’ from the complaint that the jurisdictional amount is in

                   24 controversy.” Abrego v. Dow Chem. Co., 443 F.3d 676, 690 (9th Cir. 2006) (internal

                   25 citation omitted). But a defendant may remove a suit to federal court notwithstanding

                   26 the failure of the plaintiff to plead the required amount. Absent the facial showing
                   27 from the complaint, the court may consider facts averred in the removal petition. Id.

                   28 Next, if the defendant’s allegations regarding the amount in controversy is challenged,
LEWIS
BRISBOIS              4839-2357-1426.1                            4
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                        Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 5 of 12 Page ID #:5




                    1 then “both sides submit proof and the court decides, by a preponderance of the

                    2 evidence, whether the amount-in-controversy requirement has been satisfied.”

                    3 Ibarra, 775 F.3d at 1195. At that time, “it may be appropriate to allow discovery

                    4 relevant to [the] jurisdictional amount prior to remanding.” Abrego, 443 F.3d at 691

                    5 (internal citation omitted); Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400 (9th

                    6 Cir. 2010) (holding that the amount in controversy is an estimate of the amount in

                    7 dispute, rather than an assessment of the defendant’s potential liability, and vacating

                    8 the District Court’s order to remand the case to state court); Spivey v. Vertrue, Inc.,

                    9 528 F.3d 982, 986 (7th Cir. 2008) (once the party seeking federal jurisdiction provides

                   10 plausible explanation for how the amount in controversy is met, the matter should

                   11 remain in federal court unless it is legally impossible for plaintiff to recover that much

                   12 and reversing District Court’s decision to remand the case to state court).

                   13            18.       Ford can demonstrate that the amount in controversy exceeds $75,000
                   14 under the “preponderance of the evidence” standard.                See Guglielmino v. McKee
                   15 Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007). The standard requires only that the

                   16 removing party present evidence that “it is more likely than not” that the amount in

                   17 controversy is satisfied. Id.

                   18            19.       The amount in controversy in this action exceeds $75,000, exclusive of
                   19 interest and costs (see 28 U.S.C. § 1332), for the following reasons:

                   20                      (i)     This “Lemon Law” action arises out of Plaintiff’s 2017 Ford
                   21                              F-150, vehicle identification number 1FTEW1EF3HFA13423,
                   22                              (“Subject Vehicle”). (See Gilefsky Decl. ¶ 6.)
                   23                      (ii)    Plaintiff alleges he is entitled to “restitution” for the Subject
                   24                              Vehicle. (Id. ¶ 4, Ex. A, Complaint at p. 9, line 4.)
                   25                      (iii)   Moreover, Plaintiff seeks to recover a civil penalty in the amount
                   26                              of two times Plaintiff’s actual damages.         (Id. ¶ 4, Ex. A,
                   27                              Complaint at p. 9, lines 7–8.)
                   28 / / /
LEWIS
BRISBOIS                4839-2357-1426.1                                  5
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                        Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 6 of 12 Page ID #:6




                    1                (iv)   Plaintiff also seeks recovery of his attorneys’ fees.     (Id. ¶ 4,
                    2                       Ex. A, Compl. at p. 9, line 9.)
                    3                (v)    Additionally, Plaintiff seeks to recover prejudgment interest. (Id.
                    4                       ¶ 4, Ex. A, Compl. at p. 9, line 14.)
                    5          20.   Plaintiff alleges that on October 18, 2016, Plaintiff purchased, for
                    6 business, family, and/or household purposes, the Subject Vehicle. (Id. ¶ 4, Ex. A,

                    7 Compl. at ¶ 5.) Plaintiff further alleges that the Subject Vehicle was a 2017 model

                    8 year vehicle. (Id. ¶ 4, Ex. A, Compl. ¶ 4.) Plaintiff alleges in his Complaint that the

                    9 Subject Vehicle was new. (Id. ¶ 4, Ex. A, Compl. ¶ 6.)

                   10          21.   According to the Vehicle Invoice for the Subject Vehicle, its
                   11 Manufacturer’s Suggested Retail Price is $60,015 (Id. ¶ 8, Ex. C.) Ford is therefore

                   12 upon the information and belief that the amount payable under contract for the Subject

                   13 Vehicle is at least $60,015, or at a minimum, that the amount in controversy based on

                   14 restitution and two times civil penalty will exceed $75,000.00, exclusive of interest

                   15 and costs.

                   16          22.   If Plaintiff prevails on the Song-Beverly claim, the estimated actual
                   17 damages would be calculated as follows:

                   18          Amount Potentially
                   19          Owed Under the Contract:         $60,015
                   20                                    =      $60,015 of Actual Damages to Plaintiff
                   21          Plus Civil Penalties             $120,030
                   22                                    =      $180,045 of Potential Damages Awarded
                   23          23.   Civil penalties under the Song-Beverly Act are properly included in the
                   24 calculation. Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009, 1011

                   25 (N.D. Cal. 2002). So, too, are reasonable estimates of attorney’s fees. Id. at 1011. In

                   26 fact, the court in Fritsch v. Swift Transp. Co. of Ariz., LLC held that “if a plaintiff
                   27 would be entitled under a contract or statute to future attorneys’ fees, such fees are at

                   28 stake in litigation and should be included in the amount in controversy.” 899 F.3d
LEWIS
BRISBOIS              4839-2357-1426.1                          6
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                        Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 7 of 12 Page ID #:7




                    1 785, 788 (9th Cir. 2018). Typically, attorney’s fees are not considered part of the

                    2 amount in controversy for diversity purposes. Galt G/S v. JSS Scandinavia, 142 F.3d

                    3 1150, 1155–56 (9th Cir. 1998). However, where an underlying statute, such as the

                    4 Song-Beverly Act, authorizes an award of attorney’s fees, such fees may be included

                    5 in calculating the amount in controversy. See id.; Morrison v. Allstate Indem. Co.,

                    6 228 F.3d 1255, 1265 (11th Cir. 2000).

                    7            24.       Plaintiff attorneys in Song-Beverly cases who have tried or prepared for
                    8 trial regularly request more than $50,000 in attorneys’ fees. See, e.g., Hall v. FCA US

                    9 LLC, 2018 U.S. Dist. LEXIS 85048, at *8–9 (E.D. Cal. May 21, 2018) (plaintiffs’

                   10 counsel sought $82,110 in fees ); Ruiz v. BMW of N. Am., LLC, 2018 U.S. Dist. LEXIS

                   11 76855, at *22 (C.D. Cal. May 7, 2018) (plaintiff’s counsel sought $203,966 in fees);

                   12 Garcia v. FCA US LLC, 2018 U.S. Dist. LEXIS 37594, at *8 n.1 (E.D. Cal. Mar. 7,

                   13 2018) (plaintiff’s counsel sought $60,615 in fees); Davtian v. Jaguar Land Rover N.

                   14 Am. LLC, 2017 U.S. Dist. LEXIS 30600, at *3 (C.D. Cal. Mar. 3, 2017) (plaintiffs’

                   15 counsel sought $195,125 in fees); Goglin v. BMW of N. Am., LLC, 4 Cal. App. 5th

                   16 462, 464 (2016) (trial court awarded $185,000 in attorneys’ fees and costs).

                   17            25.       Based on the foregoing, all requirements for diversity jurisdiction and
                   18 removal jurisdiction have been met.

                   19                                           CONCLUSION
                   20            26.       Consequently, the State Action may be removed to this Court by
                   21 Defendant in accordance with the provisions of 28 U.S.C. section 1441 because:

                   22 (i) this action is a civil action pending within the jurisdiction of the United States

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /
                   27 / / /

                   28 / / /
LEWIS
BRISBOIS                4839-2357-1426.1                                7
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                        Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 8 of 12 Page ID #:8




                    1 District Court for the Central District of California, (ii) the action is between citizens

                    2 of different states, and (iii) the amount in controversy exceeds $75,000.00, exclusive

                    3 of interest and costs.

                    4

                    5 DATED: March 26, 2021                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6

                    7

                    8                                        By:
                                                                   JUDD A. GILEFSKY
                    9                                              Attorneys for Defendant FORD MOTOR
                   10                                              COMPANY
                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS                4839-2357-1426.1                           8
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                        Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 9 of 12 Page ID #:9




                    1                            DECLARATION OF JUDD A. GILEFSKY
                    2            I, Judd A. Gilefsky, declare as follows:
                    3            1.        I am an attorney duly licensed to practice law before the United States
                    4 District Court for the Central District of California, and am an attorney for Lewis

                    5 Brisbois Bisgaard & Smith, LLP, attorneys for Defendant Ford Motor Company

                    6 (“Ford”). I am a member in good standing with the State Bar of California. I have

                    7 personal knowledge of the following facts, except for those based on information and

                    8 belief, which I believe to be true, and if called upon to testify, I could and would

                    9 competently testify to their truth and accuracy.

                   10            2.        This declaration is submitted in support of Defendant Ford Motor
                   11 Company’s Notice of Removal to the United States District Court for the Central

                   12 District of California Under 28 U.S.C. sections 1332, 1441 and 1446.

                   13            3.        In executing this declaration, I do not intend, and Ford has not authorized
                   14 me, to waive any protections or privileges Ford may have as to proprietary, trade

                   15 secret, and/or confidential information, or to waive Ford’s attorney-client privilege as

                   16 to any of its communications or to waive the work product immunity developed in

                   17 anticipation of or in response to litigation. I intend only to describe certain factual

                   18 matters that are pertinent to this declaration.

                   19            4.        True and accurate copies of all process, pleadings and orders for the State
                   20 Action in Ford’s possession are attached hereto as Exhibit A.

                   21            5.        Attached as Exhibit B is a true and correct copy of an excerpt from
                   22 Ford’s 10-K filing for the fiscal year ending December 31, 2019, which is posted on

                   23 Ford’s website at https://s23.q4cdn.com/799033206/files/doc_financials/annual/10k-

                   24 2019-q4.pdf.

                   25            6.        This “Lemon Law” action arises out of Plaintiff’s purchase of a 2017
                   26 Ford F-150, vehicle identification number 1FTEW1EF3HFA13423 (“Subject
                   27 Vehicle”). Ford was served with a copy of Plaintiff’s Summons and Complaint on

                   28 / / /
LEWIS
BRISBOIS                4839-2357-1426.1                                 1
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                     Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 10 of 12 Page ID #:10




                    1 February 24, 2021, through its designated agent for service of process, CT

                    2 Corporation System.

                    3            8.        The Complaint does not allege the total amount paid or payable for the
                    4 Subject Vehicle. However, the Vehicle Invoice indicates that the Manufacturer’s

                    5 Suggested Retail Price is $60,015. Ford is therefore upon the information and belief

                    6 that the amount payable under contract for the Subject Vehicle is at least $60,015, or

                    7 at a minimum, that the amount in controversy based on restitution and two times civil

                    8 penalty will exceed $75,000.00, exclusive of interest and costs. A true and correct

                    9 copy of the Vehicle Invoice is attached hereto as Exhibit C.

                   10            I declare under penalty of perjury under the laws of the United States of
                   11 America that the foregoing is true and correct and if called as a witness I could and

                   12 would so testify.

                   13            This Declaration is dated March 26, 2021.
                   14

                   15

                   16

                   17                                                 JUDD A. GILEFSKY
                                                                      Attorneys for Defendant FORD MOTOR
                   18                                                 COMPANY
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS                4839-2357-1426.1                               2
BISGAARD                  DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
& SMITH LLP                 COURT OF CALIFORNIA UNDER 28 USC § 1441 (DIVERSITY JURISDICTION); DECLARATION OF
ATTORNEYS AT LAW

                                                   JUDD A. GILEFSKY, EXHIBITS A–C
                    Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 11 of 12 Page ID #:11




                    1                        FEDERAL COURT PROOF OF SERVICE
                                              Thomas Bae v. Ford Motor Company, et al.
                    2

                    3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                    4        At the time of service, I was over 18 years of age and not a party to the action.
                      My business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I
                    5 am employed in the office of a member of the bar of this Court at whose direction
                      the service was made.
                    6
                                 On March 26, 2021, I served the following document(s): DEFENDANT
                    7 FORD MOTOR COMPANY’S NOTICE OF REMOVAL TO THE UNITED
                        STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF
                    8 CALIFORNIA UNDER 28 U.S.C. SECTIONS 1332, 1441 AND 1446
                        (DIVERSITY JURISDICTION); DECLARATION OF JUDD A. GILEFSKY,
                    9 EXHIBITS A–C

                   10          I served the documents on the following persons at the following addresses
                        (including fax numbers and e-mail addresses, if applicable):
                   11
                                                 SEE ATTACHED SERVICE LIST
                   12
                                 The documents were served by the following means:
                   13
                                (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package
                   14            addressed to the persons at the addresses listed above and I deposited the
                                 sealed envelope or package with the U.S. Postal Service, with the postage
                   15            fully prepaid.
                   16           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
                                 filed the documents with the Clerk of the Court using the CM/ECF system,
                   17            which sent notification of that filing to the persons listed above.
                   18        I declare under penalty of perjury under the laws of the United States of
                        America and the State of California that the foregoing is true and correct.
                   19
                                 Executed on March 26, 2021, at Los Angeles, California.
                   20

                   21
                                                                          /s/ Doris Ramlall
                   22                                               Doris Ramlall
                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4839-2357-1426.1                           1
ATTORNEYS AT LAW

                                                         CERTIFICATE OF SERVICE
                    Case 8:21-cv-00562 Document 1 Filed 03/26/21 Page 12 of 12 Page ID #:12




                    1                                    SERVICE LIST
                                           Thomas Bae v. Ford Motor Company, et al.
                    2

                    3    David N. Barry, Esq.                   Attorneys for Plaintiff
                         dbarry@mylemonrights.com               THOMAS BAE
                    4
                         THE BARRY LAW FIRM
                    5    11845 W. Olympic Boulevard
                    6    Suite 1270
                         Los Angeles, CA 90064
                    7

                    8    Telephone: 310.684.5859
                         Facsimile: 310.862.4539
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4839-2357-1426.1                        2
ATTORNEYS AT LAW

                                                      CERTIFICATE OF SERVICE
